Matter of Key v State of New York  Dept. of Corr. & Community Supervision (2022 NY Slip Op 01503)





Matter of Key v State of New York  Dept. of Corr. & Community Supervision


2022 NY Slip Op 01503


Decided on March 10, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:March 10, 2022

534000
[*1]In the Matter of Roman G. Key, Petitioner,
vState of New York Dept. of Corr. & Community Supervision, Respondent.

Calendar Date:February 4, 2022

Before:Garry, P.J., Clark, Colangelo, Ceresia and Fisher, JJ.

Roman G. Key, Malone, petitioner pro se.

Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Corrections and Community Supervision finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier III determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination has since been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the mandatory $5 surcharge has been refunded to petitioner's inmate account. In view of this, and given that petitioner has been granted all the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Delgado v Annucci, 197 AD3d 1483, 1484 [2021]; Matter of Pagan v Annucci, 188 AD3d 1349, 1349 [2020]).
Garry, P.J., Clark, Colangelo, Ceresia and Fisher, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.